Citation Nr: 0916685	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-11 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right knee chondromalacia.

2.  Entitlement to an evaluation in excess of 10 percent for 
left knee chondromalacia.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lumbar spine condition.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel
INTRODUCTION

The Veteran had active duty service from October 1986 to 
October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The issues of entitlement to increased ratings for left and 
right knee chondromalacia are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 2003 rating decision denied entitlement to 
service connection for a lumbar spine condition.  The Veteran 
did not perfect a timely appeal of the January 2003 rating 
decision.

2.  In November 2004, the Veteran sought to reopen the claim 
of entitlement to service connection for a lumbar spine 
condition.  

3.  The evidence received since the prior final denial is 
neither cumulative nor redundant and raises a reasonable 
probability of substantiating the claim of entitlement to 
service connection for a lumbar spine condition.  


CONCLUSIONS OF LAW

1.  The January 2003 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2003).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a lumbar spine 
condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court has ruled that the VCAA requires additional notice 
when a claimant seeks to reopen a previously denied claim.  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that VA must examine the basis for a denial of a previously 
disallowed claim and provide the veteran with notice of the 
evidence of service connection found lacking in the previous 
denial.  Kent at 9-10.   

A.	Duty to Notify

In a December 2004 letter, the RO advised the Veteran of the 
evidence required to reopen the claim of entitlement to 
service connection for a low back condition.  This letter 
advised the Veteran of the basis for the denial of the 
previous claim and informed him that new and material 
evidence must pertain to the reason that the claim was 
denied.  The December 2004 letter explained what evidence VA 
was responsible for obtaining in support of his claim and 
what evidence VA would assist him in obtaining.  This notice 
complied with the timing requirements outlined in Pelegrini,  
as it was provided prior to the rating decision on appeal. 

A March 2006 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.

With regard to the Veteran's claim to reopen, the Board finds 
that the duty to notify has been satisfied.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
appellants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).

II.  Analysis

The RO previously denied service connection for a lumbar 
spine condition in a January 2003 rating decision.  The RO 
found that the evidence did not show a chronic lumbar spine 
disability.  The evidence of record at the time of the 
January 2003 rating decision included service treatment 
records and VA outpatient medical records dated from October 
2000 to June 2002.

In January 2003, the Veteran was notified of the rating 
decision and of his appellate rights but did not perfect a 
timely appeal.  The January 2003 rating decision is therefore 
final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2003).

In November 2004, the Veteran sought to reopen the claim for 
service connection for a lumbar spine condition.  A claim 
that is subject to a prior denial may be reopened if new and 
material evidence is received with respect to that claim.  
Once a claim is reopened, the adjudicator must review it on a 
de novo basis, with consideration given to all the evidence 
of record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial and must raise a 
reasonable probability of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence received since the prior final denial includes 
an undated statement from Dr. C.H., M.D.; a statement from 
Dr. G.R, D.C., dated in February 2002; a report of a VA 
examination conducted in January 2005; and VA outpatient 
treatment records dated from November 2004 to March 2005.  

The statement from Dr. C.H. noted that the Veteran has a 
history of L5 spondylolysis and spina bifida occulta, causing 
low back pain and muscle spasm.  
The February 2002 statement from Dr. G.R. indicated that the 
Veteran was under care for lumbosacral and right sacroiliac 
strain.  The January 2005 VA examination relates to the 
Veteran's service-connected bilateral knee disabilities.  VA 
outpatient treatment records reflect treatment for low back 
pain.  

The Board finds that the evidence received since the prior 
final denial is new because it was not previously submitted 
to agency decisionmakers and is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial.

With the exception of the January 2005 VA examination, the 
evidence received since the prior final denial is also 
material.  This evidence is also material because, by itself 
or when considered with the evidence previously of record, it 
relates to an unestablished fact necessary to substantiate 
the claims for service connection for a lumbar spine 
condition.  The evidence relates to a current diagnosis of a 
lumbar spine disability.  The absence of evidence of a 
chronic lumbar spine disability formed the basis of the RO's 
previous denial of service connection.  The January 2005 VA 
examination is not material to the Veteran's claim to reopen 
because it relates to the Veteran's bilateral knee 
disabilities.  

Having determined that new and material evidence has been 
received, the Board may reopen the claim of entitlement to 
service connection for a lumbar spine condition.

ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a lumbar spine 
condition is reopened.  To that extent only, the appeal is 
allowed. 

REMAND

Additional development is necessary before the Board can 
decide the Veteran's claims for increased ratings for his 
service-connected bilateral knee disabilities and entitlement 
to service connection for a lumbar spine disability.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. 
§ 5103A(a)(1).  In January 2005, the Veteran submitted a 
signed authorization, indicating that he received treatment 
from a Dr. Jensen in May 2002.  It does not appear that the 
RO attempted to obtain those treatment records.  On remand, 
the RO should obtain current authorization for the records 
from Dr. Jensen and attempt to obtain the records.    
The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 
 
The Court recently held, that in increased compensation 
claims, section § 5103(a) requires the Secretary to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Court also held that, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The Court held that a claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
This notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g. competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores at 43.

Although the veteran has been advised of the requirement of 
an increase in severity of his service-connected 
disabilities, he has not received a VCAA notice informing him 
of the specific requirements for increased ratings under the 
pertinent diagnostic codes, as required by Vazquez- Flores.  
The relevant diagnostic codes in this case are diagnostic 
codes 5256 through 5263, pertaining to injuries of the knee 
and leg.     

In statements submitted in support of his claim, the Veteran 
asserts that his bilateral knee disabilities have worsened 
since his last VA examination in January 2005.  In an April 
2009 brief, the Veteran's representative asserted that a new 
VA examination is warranted.  The veteran is entitled to a 
new VA examination where there is evidence, including the 
veteran's statements, that the claimed condition has worsened 
since the last examination.  Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Accordingly, the Veteran should be afforded a VA examination 
to assess the current severity of his knee disabilities.

The duty to assist requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C. A. § 5103A(d)(1) (West 2002).  An 
examination or medical opinion is required when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service or 
during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability 
or persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  Congenital or developmental 
defects are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).  VA's General 
Counsel has held that service connection may be granted for 
disease, but not defects, which are congenital, 
developmental, or familial in origin when the evidence 
establishes the disorder was incurred in or aggravated by 
active service. VAOGCPREC 82-90 (Jul. 18, 1990).

Service treatment records show that no spine conditions were 
noted at enlistment.  
A veteran who served for at least six months during a period 
of war or during peacetime on or after January 1, 1947, is 
presumed to have been in sound condition when examined, 
accepted and enrolled in service, except for defects noted at 
the time of entrance, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. §§ 1111 (West 2002); see 
VAOPGCPREC 3-2003 (July 16, 2003). 

A preexisting disease will be considered to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) (2007).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered aggravation unless the underlying condition, as 
contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. 
App. 304, 306-07 (1993).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b) (2008).  A claimant is not required to show that 
the disease or injury increased in severity during service 
before VA's duty under this rebuttal standard attaches.  
Cotant v. Principi, 17 Vet. App. 116 (2003); see also 
VAOPGCPREC 3-2003.

Service treatment records reflect that a back condition was 
not noted at enlistment.  
Service treatment records show that the Veteran reported back 
pain during service in April 1988.  As noted above, private 
medical records reflect current findings of L5 spondylolysis 
and spina bifida occulta.  The Veteran has not been afforded 
a VA examination for his claimed lumbar spine disability.  On 
remand, the Veteran should be afforded a VA examination to 
determine whether a current lumbar spine disability was 
incurred in or aggravated by service.     
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain current 
authorization for the release of medical 
records from Dr. Jensen.  If a completed 
authorization is returned, attempt to 
obtain any available records of treatment 
from Dr. Jensen.  The veteran should be 
notified of the status of all requests. If 
the records are unavailable, then it 
should so be documented in the claim file. 

2.   Send the veteran a VCAA notice that 
complies with the Court's holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37. 
This notice should advise the veteran of 
the requirement of medical or lay evidence 
demonstrating a worsening or increase in 
severity of his service-connected knee 
disabilities and the effect that worsening 
has on employment and daily life.  This 
notice should include the specific 
criteria for a 20 percent rating under the 
rating criteria pertaining to the knee and 
the leg, to include diagnostic codes 5256 
through 5263.   

3.  Schedule the veteran for a VA 
examination of the knees.  The RO should 
forward the veteran's claims file to the 
examiner for review in conjunction with 
the examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  The 
examiner should provide complete range of 
motion findings for the knees and x-ray 
studies of the knees.  The VA examiner 
should indicate whether the veteran's knee 
disabilities are manifested by weakened 
movement, excess fatigability, 
incoordination or pain.  Such 
determinations should be expressed in 
terms of degree of additional range-of-
motion loss due to any weakened movement, 
excess fatigability, or incoordination.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

4.  Schedule the veteran for an 
examination of the spine.   The RO should 
forward the veteran's claims file to the 
examiner for review in conjunction with 
the examination. The examiner should 
indicate in the examination report that 
the claims file was reviewed.  Following a 
thorough evaluation, during which all 
necessary tests are performed, the 
examiner is requested to answer the 
following questions:

(a) did the veteran clearly and 
unmistakably enter service with a pre-
existing lumbar spine disability and if 
so, what was the nature of the disability;

(b) if the veteran entered service with a 
pre-existing lumbar spine disability, was 
there an increase in the lumbar spine 
disability during service?  If so, did 
that increase represent a worsening of the 
underlying condition or clearly and 
unmistakably represent a natural 
progression of the disorder; and

(c) if the veteran did not enter service 
with a pre-existing lumbar spine 
disability, is a currently diagnosed 
lumbar spine disability at least as likely 
as not (50 percent or greater likelihood) 
related to the back pain noted during 
service? The examiner should provide a 
detailed rationale, with references to the 
record, for the opinions stated.  

5.  Thereafter, the RO should readjudicate 
the claims on appeal based upon all of the 
evidence of record.  If the disposition of 
the claims remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


